DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment, filed on 02/22/2021, in response to claims 1-20 rejection from the non-final office action (11/27/2020), by amending claims 1 and 11 is entered and will be addressed below.
The examiner notices Applicants did not cite support for the amendment.
Claim Interpretations
Independent claim 1, unlike claim 11, as “configured to generate an electrostatic force to generate attraction between a substrate and a mask via the electrostatic force” does not positively recites “a substrate” and “a mask” are part of the claim 1, therefore, “wherein the wiring portions are configured such that a larger portion of the second wiring portion overlaps the mask than the first wiring portion does when the electrostatic force is generated” is considered an intended use as substrate and mask of different size can be used with the electrostatic chuck of claim 1.

Applicants Specification did not describe whether the wiring portion are unipolar or bipolar electrostatic force, nor whether it is DC or RF force. The claim will be examined inclusive all of these possible arrangements.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation “wherein the wiring portions are configured such that a larger portion of the second wiring portion overlaps the mask than the first wiring portion does when the electrostatic force is generated” of independent claims 1 and 11 does not have support in Applicants’ Specification, at least in some interpretations as discussed in 112(b) rejection below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation “wherein the wiring portions are configured such that a larger portion of the second wiring portion overlaps the mask than the first wiring portion does when the electrostatic force is generated” of independent claims 1 and 11 is not clear for many reasons. First of all, it is not clear the viewing angle of the “overlap”, (note the mask can have a vertical protrusion (as shown in Fig. 5 of ‘813), such protrusion of the mask may overlaps with the wiring of the ESC (different configuration than Fig. 5 of ‘813, therefore, overlaps can be seen from horizontal position). Secondly, the “a larger portion” is not clear as it is a structure/noun (a subsection of the second wiring portion) or it is adjective/comparison. Thirdly, “than the first wiring portion does“ is not clear as does what? Overlapping with the second wiring portion? Overlapping with mask? Or generating of force? Fourthly, even if this portion is wherein the wiring portions are configured such that the overlap of the second wiring portion with the mask is larger than the overlap of the first wiring portion with the mask”, it is not clear the overlapping comparison is by area or by length of the (first and second) wiring portions. Furthermore, it is not clear the overlaps is comparing one wire (of the second portion) to one wire (of the first portion) or all the wires (of the second portion) to all the wires (of the first portion).
Claims 1 and 11 will be examined inclusive all of the above interpretations.
Note claim 1 the mask size and shape is an intended use, see claim interpretation above.

Dependent claims 2-10 and 12-20 are also rejected under USC 112(a) and USC 112(b) at least due to dependency to rejected claims 1 and 11, respectively.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirayanagi (US 5847813, hereafter ‘813). 

Claim 1: a "unipolar" electrostatic chuck 35, by which the mask 10 is held by means of electrostatic attraction (Fig. 2, col. 3, lines 23-25, the claimed “An electrostatic chuck unit comprising”): 
Multiple electrodes 30 are positioned inside the outer frame 22 and inner frame 24 (col. 3, lines 19-21, the claimed “an electrostatic chuck body comprising first and second wiring portions”),
As an alternative to the unipolar configuration described above, the electrostatic chuck can also have a "bipolar" configuration. In the bipolar configuration, each electrode 30 is positioned within the outer frame 22; the inner frame 24 is connected to both a positive pole and a negative pole … it is preferable to provide the electrodes 30 within both the outer frame 22 and members of the inner frame 24 to produce electrostatic attraction (col. 3, lines 26-35, the claimed “each including a plurality of wiring lines configured to generate an electrostatic force to generate attraction”),
a microlithography apparatus for transferring a pattern, defined by the mask or reticle, onto a sensitive substrate, for manufacturing semiconductor devices, liquid crystal displays, etc. (col. 1, lines 7-10, the claimed “between a substrate and a mask  via the electrostatic force”), 
Fig. 2 shows the electrode 30 at the outer frame 22 is larger than the electrode 30 at the inner frame 24 (the claimed “wherein the first wiring portion is configured to generate a weaker electrostatic force than the second wiring portion, and wherein the wiring portions are configured such that a larger portion of the second wiring portion overlaps the mask than the first wiring portion does when the electrostatic force is generated”, note the mask is not part of the claim 1, using mask with vertical protrusions or narrow middle portion will read into some of the interpretations, see 112(b) rejection above. Note also the larger electrostatic electrode intrinsically generate larger electrostatic force, as shown in Applicants’ Fig. 5, see also ‘923 below).
Furthermore, Fig. 5 of ‘813 shows that the additional auxiliary frames 38 at the edge area overlaps (in plan view) the entire electrode 30. It would have been obvious to modify Fig. 1 of ‘813 to expand the edge of the mask 10 to completely overlap with the entire electrode 30 at the edge regions, for stronger electrostatic force at the edge region.
Claims 1-3, 5-6, 8-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20170256753, hereafter ‘753), in view of Ko et al. (US 20100267227, hereafter ‘227) and Hara et al. (US 6084938, hereafter ‘938).
‘753 teaches some limitations of:
Claim 1: an electrostatic chuck 130, which is configured to be adhered to the upper surface of the glass 20 in order to prevent the glass 20 from sagging, and a mask 140, which is disposed below the glass 20 and is provided with a set deposition pattern P (Fig. 1, [0026], last sentence, the claimed “An electrostatic chuck unit to generate attraction between a substrate and a mask via the electrostatic force”). 

a vacuum chamber 10 ([0026], the claimed “a chamber”);
 a crucible, in which an organic material is stored, is heated so that the vaporized organic material is deposited in the form of a thin film on a piece of glass ([0009], last sentence, the claimed “a deposition source supplier configured to supply a deposition source to a substrate as a deposition target in the chamber”);
 an electrostatic chuck 130, which is configured to be adhered to the upper surface of the glass 20 in order to prevent the glass 20 from sagging, and a mask 140, which is disposed below the glass 20 and is provided with a set deposition pattern P (Fig. 1, [0026], last sentence, see also Fig. 4, the claimed “a mask having a cell with a plurality of pattern holes formed therein for patterning deposition to the substrate; and an electrostatic chuck unit configured to support the mask and the substrate to generate attraction between the mask and the substrate, and comprising an electrostatic chuck body configured to generate an electrostatic force for generating the attraction between the substrate and the mask via the electrostatic force”).
 
	‘753 does not teach the other limitations of:
lines configured to generate an electrostatic force,
(1B) wherein the first wiring portion is configured to generate a weaker electrostatic force than the second wiring portion, and
wherein the wiring portions are configured such that a larger portion of the second wiring portion overlaps the mask than the first wiring portion does when the electrostatic force is generated.
Claim 11: (11A) first and second wiring portions each including a plurality of wiring lines in the electrostatic chuck body to generate the electrostatic force, 
(11B) wherein the first wiring portion is configured to generate a weaker electrostatic force than the second wiring portion, and
wherein the wiring portions are configured such that a larger portion of the second wiring portion overlaps the mask than the first wiring portion does when the electrostatic force is generated.
Claims 2 and 12: wherein an interval between wiring lines in the second wiring portion is less than an interval between wiring lines in the first wiring portion.
Claims 3 and 13: wherein a width of each of wiring lines in the second wiring portion is greater than a width of each of wiring lines in the first wiring portion.

(10B) wherein the second wiring portion is positioned to correspond to the step difference portion.
Claim 20: (20A) wherein a step difference portion is formed in an end portion of the cell, and 
(20B) wherein the second wiring portion is positioned to correspond to the step difference portion in the mask.

‘227 is an analogous art in the field of Mask Frame Assembly For Thin Film Deposition (title), organic electroluminescent display device (OLED) ([0104], last sentence). ‘227 teaches that Referring to FIG. 7, the mask 100 may include a first layer 100e and a second layer 100f. The first layer 100e may include third welding patterns 130c corresponding to welding points (not shown) of the second layer 100f. The two layers 100e and 100f may include a plurality of unit mask strips (i.e., a mask having a multibody structure), which may be separable in a predetermined direction ([0075], 2nd sentence), The first layer 100e and the second layer 100f may be formed simultaneously by using, e.g., an electroplating method ([0078]), for the purpose of since the width of the apertures formed in the mask may be determined by the thickness of a material the mask is formed of, a thinner material may be required in order to 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted mask(s) 100 with thicker edge (the claimed “step difference”) as shown in Fig. 7 of ‘227, as the mask 140 of ‘753 (the limitations of 10A and 20A), for the purpose of since the width of the apertures formed in the mask may be determined by the thickness of a material the mask is formed of, a thinner material may be required in order to manufacture a mask suitable for making higher resolution products, as taught by ‘227 ([0006], last sentence).

‘938 is an analogous art in the field of mask chuck comprises a mechanism for generating static electricity for attracting and holding the reflection X-ray mask by an electrostatic force (col. 1, lines 60-63), in the manufacture of semiconductor integrated circuits (col. 1, lines 9-10). ‘938 teaches that The attracting force F of the electrostatic chuck is represented by the following expression:
F=S/2 x [Symbol font/0x65] x (V/d)2,
where S is the area of the electrode of the electrostatic chuck, [Symbol font/0x65] is the dielectric constant of the insulator, V is the applied voltage, and d is the thickness of the insulator on the surface (col. 4, lines 8-14). 

imported masks 100 with thicker edge layers 100e 100f require stronger electrostatic force, and to have provide larger area S of electrostatic electrodes, as taught by ‘938, to the edge region of the masks 100 than the center region (the limitations of 1B, 10B, 11B, and 20B), for the purpose of providing stronger electrostatic force to hold the thicker edge of the mask 100. Note the larger area S at the edge area than the center region includes at least total area comparison.

As for the limitations of 1A, 2-3, 11A, and 12-13, whether dividing the electrode surface area into equal line width with more lines at edge area than the center area, or dividing the electrode surface area into same number of lines of different width are obvious ways to set up the electrostatic force with more surface area at the edge than at the center. Note when changing to bipolar electrostatic chuck, it requires to have multiple wiring lines. 

‘753 further the limitations of:
Claims 5-6 and 15-16: The pressure unit 120 is disposed to vertically move. The pressure unit 120 applies pressure to opposite sides of the edge portion of the glass 20, which is in the downwardly bent state due to gravity on the support unit 110, so that the glass 20 is changed from the downwardly bent state into an upwardly convexly bent state ([0037], see also Fig. 2, the claimed “further comprising a plurality of pressing protrusions on a surface of the electrostatic chuck body that face the substrate and the 
Claims 8 and 18: a cooling plate 150 is provided above the electrostatic chuck 130 and serves to prevent the overheating of the glass 20 and/or the mask 140 ([0027], the cooling plate 150 and the mask is considered as one unit, the claimed “wherein the electrostatic chuck body further comprises a cooler”.
	Claims 9 and 19: a magnet plate 160 is provided above the cooling plate 150 and serves to keep the mask 140 and the glass 20 in a state of contact using magnetic force after the glass 20 is adhered to the electrostatic chuck 130 ([0028], the claimed “further comprising a magnet for generating a magnetic force for attracting the mask” of claim 9 and “further comprising a magnet for attracting the mask with a magnetic force” of claim 19).
Alternatively, claims 1-3, 5-6, 8-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘753, in view of ‘227, ‘938, and Fujisawa et al. (US 20070223173, hereafter ‘173).
In case Applicants argue that ‘938 teaches two electrodes 5a, 5b but does not teach a plurality of wiring line(s) to the first and second wiring portions and it is not obvious to divide the two electrodes to a plurality of wiring lines for each electrode.



Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have re-arranged the electrodes 5a, 5b into band-like comb teeth, with equal width or different width, as taught by ‘173, to the edge and center region of the mask 100 of ‘227 and then combined with ‘753. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.
Further alternatively, claims 1-3, 5-6, 8-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘753, in view of ‘227, ‘938, ‘173, and ‘813.
In case Applicants argue that ‘938 teaches two electrodes 5a, 5b but does not teach a plurality of wiring line(s) to the first and second wiring portions and it is not obvious to divide the two electrodes to a plurality of wiring lines for each electrode.

‘813 is an analogous art in the field of Mask Holder For Microlithography Exposure (title), a "unipolar" electrostatic chuck 35, by which the mask 10 is held by means of electrostatic attraction (Fig. 2, col. 3, lines 23-25). Fig. 2 shows the electrode 30 at the outer frame 22 is larger than the electrode 30 at the inner frame 24.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have re-arranged the electrodes 5a, 5b into band-like comb teeth, as taught by ‘173, with larger electrode at the edge and center region of the mask, as taught by ‘813, to the mask 100 of ‘227 and then combined with ‘753. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.
Further alternatively, claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘753, in view of ‘227, ‘938, ‘173, (optionally with ‘813), and Fujisawa et al. (US 20120120545 , hereafter ‘545).
In case Applicants further argue that ‘173 does not explicitly teach changing the interval of the band-like comb teeth.

‘545 is an analogous art in the field of ELECTROSTATIC ATTRACTING STRUCTURE (title), used in a semiconductor fabricating process or the like ([0002], last sentence). ‘545 teaches that an apparatus suitable for attracting a large glass nd-3rd sentences). Note ‘545 also teaches coolant for the mask ([0002]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have arranged the imported band-like comb teeth of ‘173 at the edge regions of the imported mask 100 of ‘227 with a narrow interval, as taught by ‘545, and then combined with ‘753, and ‘938, for the purpose of larger attractive force to the edge regions of the mask 100.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘753, ‘227, and ‘938, (optionally with ‘173 and ‘813), as being applied to claims 1 and 11 rejections above, further in view of Balon (US 20170250099, hereafter ‘099).
‘938 teaches that The attracting force F of the electrostatic chuck is represented by the following expression:
F=S/2 x [Symbol font/0x65] x (V/d)2,
where S is the area of the electrode of the electrostatic chuck, [Symbol font/0x65] is the dielectric constant of the insulator, V is the applied voltage, and d is the thickness of the insulator on the surface (col. 4, lines 8-14).
That is, the thinner the insulator or the closer to the electrostatic electrode to the top of the chuck, the larger the attracting force.


Claim 4: wherein a thickness of each of wiring lines in the second wiring portion is greater than that of each of wiring lines in the first wiring portion.
Claim 14: wherein a thickness of each of wiring lines in the second wiring portion is greater than a thickness of each of wiring lines in the first wiring portion.

‘099 is an analogous art in the field of using an electrostatic chuck (ESC) where different electrodes are embedded in a non-conductive body and thus influence/modify the capacitive or conductive RF power coupling to the wafer and as a result modify the deposited film stress ([0012]), for the deposition (PVD, CVD) of thin films where RF bias is applied to a pedestal for clamping (chucking) a substrate to said pedestal. RF chucks are commonly known and widely used in the semiconductor industry ([0001]). Fig. 1 of ‘099 shows the outer ESC electrode has a larger thickness than the inner ESC electrode and thinner dielectric layer above the outer ESC electrode.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have arranged an outer ESC electrode having larger thickness and thinner dielectric layer, as shown in Fig. 1 of ‘099, to the edge region of the imported mask 100 from ‘227, for the purpose of providing stronger electrostatic force to hold the thicker edge of the mask 100.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘753, ‘227, and ‘938, (optionally with ‘173 and ‘813), as being applied to claims 1 and 11 rejections above, further in view of Hatakeyama et al. (US 20070184195, hereafter ‘195).
‘753 teaches some limitations of:
Claims 7 and 17: The pressure unit 120 is disposed to vertically move. The pressure unit 120 applies pressure to opposite sides of the edge portion of the glass 20, which is in the downwardly bent state due to gravity on the support unit 110, so that the glass 20 is changed from the downwardly bent state into an upwardly convexly bent state ([0037], the claimed “wherein the plurality of pressing protrusions are at a position corresponding to the second wiring portion”).

The combination of ‘753, ‘227, ‘938 (optionally with ‘173 and ‘813) does not teach the other limitations of:
Claims 7 and 17: wherein the plurality of pressing protrusions are at a position corresponding to the first wiring portion and (at a position corresponding to the second wiring portion), and 
wherein ones of the pressing protrusions at the position corresponding to the second wiring portion are more densely distributed than ones of the pressing protrusions at the position corresponding to the first wiring portion.

‘195 is an analogous art in the field of MASK FILM FORMATION APPARATUS (title), organic EL displays …  a mask in contact with the film-formation side of a substrate, deposition substances evaporated from a deposition source are deposited through the mask at predetermined positions ([0004]). ‘195 teaches that there are problems such as the bends of a substrate and a mask, the high-accuracy alignment between the substrate and the mask and ensuring close adhesion between the substrate and the mask, accompanied by a problem of controlling the temperatures of the substrate and the mask ([0011]) and Reference numerals 10 denotes a substrate, 11 a substrate supporting member, 12 a substrate pressing member, 13 a planar member, 14 a planar-member pressing member (Figs. 1A-B, [0029]). Note the pressing member 14 corresponds to the pressure unit 120 of ‘753.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added a center substrate pressing member 12 of ‘195, in addition to the pressure unit 120 of ‘753, for the purpose of solving problem of bends and high-accuracy alignment, as taught by ‘195 ([0011]). As the problems is bending, the pressure unit 120 has to apply more force than the imported center pressing member 12.
Alternatively, claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘753, ‘227, and ‘938, (optionally with ‘173 and ‘813), as being applied to claims 1 and 11 rejections above, further in view of Yotsuya (US 20050130356, hereafter ‘356).


‘356 is an analogous art in the field of Apparatus Of Organic Electro Luminescence Panel (title), formed by vapor-deposition using a vapor-deposition mask is provided (abstract), vapor-deposited materials are evaporated from the vapor-deposition source 2 (Fig. 1, [0046]). ‘356 teaches that one or more weights 5, which are means for dynamically pressing, are disposed on the top surface of the glass substrate 4 ([0044]), the accuracy of vapor-deposition pattern can be enhanced ([0028], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added a center weight 5  of ‘356, to the pressure unit 120 of ‘753, for the purpose of the accuracy of vapor-deposition pattern can be enhanced, as taught by ‘356 ([0011]). As the problems is bending, the pressure unit 120 has to apply more force than the imported center weight 5.
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive or not convincing in light of the new grounds of rejection above. 
In regarding 35 USC 102(a) rejection of claim 1 over Hirayanagi ‘813, Applicants argue that Fig. 1 shows mask 10 only overlap a portion of the edge electrode 30, see the bottom of page 7 and top of page 8.
This argument is found not persuasive.
The newly added limitation in Applicants’ amendment is not clear and does not have support in the Specification. Even in light of the argument, which seems to aim toward the plan view overlaps, there are still unclear issue in the claim (see 112 rejection above). Furthermore, claim 1 does not include a mask. The shape of the mask is an intended use.
Even under the strict interpretation, Fig. 5 and Fig. 2 of ‘813 would have had a 35 USC 103 rejection.
In regarding 35 USC 103 rejection of claims 1 and 11, Applicants argue that
A) none of the references teach [0005] and [0006] of Applicants’ Specification, see the bottom of page 8 to the top of page 9.
This argument is found not persuasive.
First of all, even if all the references do not teach Applicants’ design intention, such design consideration is not part of the apparatus.
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Secondly, the examiner does not agree that “a repulsive force occurs when an electrostatic force occurs” of [0005] is a structural feature. This merely describe the overall electrostatic force interplay in all electrostatic phenomena. 

B) Figs. 2 of ‘938 and Fig. 2 of ‘173 does not teach thicker edge electrode, see the bottom of page 9 and the top of page 10.
This argument is found not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on ‘753 in view of ‘227, ‘938, and/or ‘173. ‘227 teaches thicker mask edge. ‘938 teaches increasing electrode area for stronger electrostatic force. It would have been obvious to adopted stronger electrostatic force (e.g. larger edge electrode) to hold the thicker mask edge. ‘173 is cited for electrode can be band-like comb and may varying in width. The last point is also taught by ‘813.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080285204 is cited for ESC electrode 204 being thicker at the edge region. US 20110239941 is cited for pressing balls 17 at edge of the substrate (Fig. 1).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716